PER CURIAM.
The appellant, Jerry Nealy, has appealed from an order revoking his community control and from the sentences consequently imposed. We find merit in only one of Nealy’s contentions — that he was erroneously sentenced pursuant to the guidelines for an offense committed prior to October 1, 1983 without an essential affirmative selection. Accordingly, we vacate the sentence imposed in case number 83-486 and remand for resentencing. In all other respects, the judgments and sentences are affirmed.
DANAHY, C.J., and RYDER and FRANK, JJ., concur.